Citation Nr: 0908871	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for aortic valve 
insufficiency, coronary artery disease, chronic ischemic 
heart disease and myocardial infarctions (claimed as a heart 
condition), including as secondary to service-connected 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1944 until 
September 1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In November 2008 this matter was referred to the Veteran's 
Health Administration (VHA) to provide an expert medical 
opinion in this case.  The VHA opinion having been received, 
the matter is once again before the Board for review.  


FINDING OF FACT

The Veteran's aortic valve insufficiency, coronary artery 
disease, chronic ischemic heart disease and myocardial 
infarctions (claimed as a heart condition), is not due to the 
Veteran's active service or as secondary to his service-
connected rheumatic fever.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
aortic valve insufficiency, coronary artery disease, chronic 
ischemic heart disease and myocardial infarctions (claimed as 
a heart condition), including as secondary to his service-
connected rheumatic fever, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of  letters dated 
August 2006 and July 2007 to the Veteran.  The letters 
advised the Veteran that evidence showing that the heart 
disorder existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the Veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  As to the Dingess requirements, an 
August 2006 letter to the Veteran notified him about the 
regulatory provisions regarding the degree of disability and 
the effective date of the disability.  The elements for a 
claim of service connection were also provided to the Veteran 
and are detailed below.  

Second, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the service treatment records (STRs) and the VA 
outpatient treatment records (OTRs).  The Veteran submitted 
medical treatise evidence and lay statements in support of 
his claim.  The Veteran was afforded a VA examination in 
November 2006.  In addition, a VHA expert medical opinion was 
provided in January 2009.  

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the Veteran seeks service 
connection for a heart disorder.  Specifically, the Veteran 
contends, as indicated in the January 2007 Notice of 
Disagreement, that he has a heart disorder due to his 
service-connected rheumatic fever. 

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
Veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

Service connection may also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury. 38 C.F.R. § 3.310(a). See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993). Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability. Id.

During active service, the Veteran's STRs were unremarkable 
but for a June 1944 notation that a murmur was unchanged and 
a 1944 STR which stated the Veteran's heart was regular in 
force, rate, rhythm, with no audible murmurs but systolic 
sound of mitral softened.  The Veteran's STRs did not 
indicate that the Veteran was diagnosed with or was treated 
for a heart disorder during active service.  A May 1945 STR 
diagnosed the Veteran with rheumatic fever.  The Veteran's 
September 1949 separation exam was normal and unremarkable 
for heart complaints. 

An August 1962 VA rating decision granted service connection 
for rheumatic fever and assigned a noncompseable disability 
rating thereof.  

Subsequent to active service, in a February 2003 OTR, the 
Veteran reported a familial history of heart disease.  
Additionally, a February 2003 echocardiography report noted 
left ventricle size and function normal and qualitative 
ejection fraction was greater than 55 percent.  The right 
ventricle was normal in function and size.  There was mild 
calcification and thickening of the aortic valve and no 
pericardial effusion.  The mitral valve was normal in 
structure and motion.  Doppler findings indicated a mild 
aortic regurgitation, trace mitral regurgitation and trace 
tricuspid regurgitation.  The examiner noted poor study 
quality with no intracardiac masses and no evidence of mitral 
stenosis.  

An April 2006 OTR noted the Veteran's report that his father 
had died of a myocardial infarction.  In a May 2006 OTR the 
Veteran reported a familial history of diastolic murmurs.  

In the November 2006 VA examination, the examiner reviewed 
the Veteran's claims file and noted the Veteran's onset of 
heart problems began in 1987.  The medical evidence of record 
reflected the Veteran had myocardial infarctions in March 
1987 and 1996.  The Veteran had a coronary artery bypass 
graft in July 1987 and percutaneous transluminal coronary 
angioplasties in 1996 and 2002.  The examiner noted a history 
of hypertension, dyspnea and findings of a present aortic 
regurgitation murmur and mild aortic stenosis murmur.  

The examiner's final impression was that of a mild to 
moderate aortic regurgitation and mild mitral regurgitation, 
the aortic valve was probably bicuspid valve, the systolic 
function of the left ventricle was normal and global ejection 
fraction was 65 percent.  There was a concentric hypertrophy 
of the left ventricle.  The examiner noted that the Veteran 
should receive subacute bacterial endocarditis prophylaxis.  
The examiner noted that the Veteran has suffered from aortic 
valve insufficiency, coronary artery disease, chronic 
ischemic heart disease and myocardial infarctions.

The November 2006 examiner opined that the Veteran's acquired 
coronary heart disease is less likely as not caused by or 
related to his service-connected rheumatic heart disease as 
this condition is not considered a risk factor for developing 
coronary heart disease.  

In November 2008 the Board requested a VHA expert medical opinion 
regarding the following questions:

Is it at least as likely as not (is there 
a 50 percent or more likelihood) that the 
Veteran's cardiac valvular pathology is 
etiologically related to the Veteran's 
service-connected rheumatic fever, within 
the meaning of 38 C.F.R. § 3.310?  In 
providing an opinion in response to this 
question, please review and comment on 
the February 2003 echocardiography report 
and the opinions provided by the VA 
examiner who prepared the November 2006 
report.  In particular, please comment on 
the likelihood that the Veteran would 
suffer any current cardiac valvular 
disorder(s) associated with the Veteran's 
service-connected rheumatic fever.  

In January 2009 the VHA examiner reviewed the claims file, 
the November 2006 VA examiner's report as well as the 2003 
and 2006 echocardiograms.  The examiner noted that both 
echocardiograms revealed that the Veteran had a normal mitral 
leaflets and normal mitral valve.  The examiner opined that 
this excluded rheumatic involvement of the mitral valve and 
that the mitral regurgitation found in 2003 was trivial while 
the 2006 was mild.  In addition, the Veteran had mild 
calcification of the aortic valve with mild aortic 
regurgitation in 2003 and mild to moderate in 2006.  The 
examiner noted that Veteran had left ventricular hypertrophy.  
The 2006 echocardiogram report indicated that a suspicion of 
the aortic valve being bicuspid which meant it was 
congenitally deformed. 

The examiner continued to opine that the aortic valve 
involvement by rheumatic heart disease is much less common 
than the mitral valve involvement and when the aortic valve 
is seen, mitral valve involvement is usually present.  The 
examiner further opined that the Veteran did not have 
rheumatic involvement of the mitral valve as indicated by the 
echocardiographic report and so it is even less likely that 
the Veteran has aortic valve involvement by the rheumatic 
heart disease.  

The examiner explained that the Veteran is an 82 year old 
male and that he is more likely to have calcific or 
degenerative aortic valve disease responsible for some 
calcification and mild to moderate aortic regurgitation.  The 
examiner also noted that the bicuspid valve may also be the 
etiology of the aortic regurgitation.  It was the VHA 
examiner's medical expert opinion that the Veteran's cardiac 
valvular pathology is not etiologically related to his 
service-connected rheumatic fever.  The examiner further 
opined that the Veteran's calcific degenerative aortic valve 
disease with mild to moderate aortic regurgitation is not 
related to rheumatic etiology in all likelihood.  The 
examiner concluded the report by stating that the Veteran 
would not suffer any current cardiac valvular disorders 
associated with his service-connected rheumatic fever.  

As stated above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused by or aggravated by a service 
connected disability.  The medical evidence of record clearly 
indicates that the Veteran suffers from coronary artery 
disease, chronic ischemic heart disease, myocardial 
infarctions, including aortic valve insufficiency, 
hyperlipidemia and hypertension.  However, the evidence does 
not demonstrate, with any degree of certainly, that his heart 
disorder was caused by his service or his service-connected 
rheumatic fever. 

In fact, the medical evidence of record noted a strong family 
history of high blood pressure, coronary atherosclerotic disease, 
diastolic murmur and hypertension.  The November 2006 VA examiner 
concluded that the coronary heart disease and hypertension was 
most likely familiar in nature and not related to active service. 
In addition, the VHA examiner reviewed the claims file 
including the November 2006 VA examination and opined that 
the Veteran's cardiac valvular pathology is not etiologically 
related to his service-connected rheumatic fever.  The 
examiner further opined that the Veteran's calcific 
degenerative aortic valve disease with mild to moderate 
aortic regurgitation is not related to rheumatic etiology in 
all likelihood.  The VHA examiner concluded the report by 
stating that the Veteran would not suffer any current cardiac 
valvular disorders associated with his service-connect 
rheumatic fever.  

Other medical evidence of record includes medical treatise 
evidence submitted by the veteran, including an article on 
how rheumatic fever may affect heart valves and interfere 
with normal blood flow through the heart.  Such evidence may 
be regarded as competent evidence under certain 
circumstances. See Wallin v. West, 11 Vet. App. 509, 513 
(1998) (Medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.").  However, the 
medical evidence of record, which is specific to the 
Veteran's case, clearly discounts any connection between the 
Veteran's various cardiovascular ailments under the 
circumstances of this case. 

Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has held that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish the nexus element. See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board 
finds that the material submitted in this case does not 
appear to meet the standard set forth in Wallin, because, 
unlike the VA medical evidence of record, it does not delve 
into an association between this particular Veteran's service 
or rheumatic fever and his current heart disorders.  

The only other evidence provided as to the Veteran's claim is  
the Veteran's own statements.  In a September 2000 letter the 
Veteran stated his belief that his heart disorder developed 
due to his rheumatic fever.  Although the Veteran can provide 
lay statements as to his own experiences and observations, 
the factual question of if the Veteran's disorder can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert. Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159.  The Veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.

As the preponderance of the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim 
for secondary service connection due to rheumatic fever, 
claimed as a heart condition, is denied.


ORDER

Service connection for aortic valve insufficiency, coronary 
artery disease, chronic ischemic heart disease and myocardial 
infarctions (claimed as a heart condition), including as 
secondary to his service-connected rheumatic fever, is 
denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


